Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic communication with Joseph Pytel (Reg No 69581) on 09/28/2021.

The listing of claims in the amendment filed by the applicant on 08/20/2021 will replace all prior versions and listings of claims in the application, EXCEPT for the following:

Please amend claim 13 as follows:
Claim 13 (Currently Amended) 
	The method of claim 6, wherein the feedback includes information to guide the driver to a safe manual driver input. 


REASONS FOR ALLOWANCE

	The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 6, closest prior art Kishi et al. (US Patent No 10,640,122 B2), Kobilarov (US Patent No 10,671,075 B1), and Kim (PGPub No US 2018/0148071 A1) (hereinafter Kishi, Kobilarov, and Kim, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Kishi teaches a driving consciousness estimation device that compares an angle and a pitch of a driver’s head, i.e. a gaze line of the driver to a travel direction of an autonomous vehicle, i.e. a future waypoint of the vehicle, in order to determine if the driver is ready to take manual control of the vehicle (Kishi, see at least FIG. 4A; FIG. 4B). Kishi fails to teach the amended claim limitations of partially controlling the steering of the vehicle responsive to at least one driver input being outside an acceptable range. 
Kobilarov teaches determining costs, i.e. weight coefficients, for each future identified waypoint of the vehicle based on a current distance between the vehicle and each of the future waypoints and estimating an angle based on the identified future waypoints (Kobilarov, see at least FIG. 2). Kobilarov fails to teach the amended claim limitations of partially controlling the steering of the vehicle responsive to at least one driver input being outside an acceptable range. 
Kim teaches determining a condition of the environment of an autonomous vehicle includes at least objects (Kim, see at least ¶[0139]) and transitioning the autonomous vehicle from an autonomous mode to a manual mode based on  determining the driver’s gaze angle is within a threshold angle for a predetermined period (Kim, see at least FIG. 7; ¶[0140]-¶[1042]). Kim fails to teach the amended claim limitations of partially controlling the steering of the vehicle responsive to at least one driver input being outside an acceptable range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668